Citation Nr: 1453085	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for left ankle arthritis, claimed as secondary to left Achilles tendonitis. 

2.  Entitlement to service connection for left ankle arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 1978.  She also served in the California National Guard from 1980 to 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California, which denied reopening of a claim of entitlement to service connection for left ankle arthritis.

The Veteran appeared at a hearing before the undersigned at the RO in September 2014.  A transcript of the hearing is in the Virtual VA.

The reopened claim of entitlement to service connection for left ankle arthritis is REMANDED to the agency of original jurisdiction (AOJ) as discussed in the REMAND section of this decision.


FINDING OF FACT

Evidence received since the June 2002 rating decision pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for left ankle arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO initially denied the Veteran's claim of entitlement to service connection for left ankle arthritis in a January 1999 rating decision.  The Veteran filed a notice of disagreement for that decision in April 1999 and perfected the appeal in August 1999.  However, the Veteran subsequently withdrew her appeal in February 2000.  See 38 C.F.R. § 20.204 (2014) (providing for withdrawal of appeal prior to a Board decision).

In February 2001, the RO notified the Veteran it would review her claim of entitlement to service connection for left ankle arthritis following the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), which amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate their claims.  Pub.L.106-475, § 7(b)(2) (Nov. 9, 2000) (providing for re-adjudication of certain claims that had been denied as not well grounded).  The RO again denied the Veteran's claim in a June 2002 rating decision.  This was based in part on a May 2002 VA medical opinion that indicated it was possible, but not likely, that the Veteran's service-connected left ankle tendonitis caused her left ankle arthritis.  This decision became final because the Veteran did not file a notice of disagreement within one year from the date of the mailing of notice of the decision.  38 U.S.C.A. §§ 7105(b)(1) (West 2002); 38 C.F.R § 20.1103 (2014).  Evidence received within one year of the decision was either irrelevant to the claimed ankle disability or confirmed treatment for arthritis by private providers in 1998; hence it was not considered new and material such as would have prevented the decision from becoming final.  Cf. 38 C.F.R. § 3.156(b) (2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2014).  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

New evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Ultimately, the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence and suggest "enabling rather than precluding reopening."  Id.

During the September 2014 hearing, the Veteran testified a VA examiner told her during an examination for another purpose that he was surprised she was not service connected for left ankle arthritis because her left Achilles tendonitis could have caused the condition.  The Veteran had difficulty recalling the doctor's name, but stated she thought his name was "Dr. Lee."  In the context of reopening, the Veteran's statements are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran is also competent to report statements by her examining physician.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's testimony is consistent with the record.  In August 2007, she underwent an examination for VA by Dr. Lewis (although the examination report does not include an opinion regarding arthritis). 

The Veteran's testimony regarding the VA examiner's statements concerning a possible link between her service-connected left ankle tendonitis and her left ankle arthritis constitutes new and material evidence that warrants reopening of her claim because it purports to show a nexus between the conditions, the lack of which was the basis for the previous denial.  

The Veteran also submitted independent medical evidence from internet sources that indicates a possible like between tendonitis and arthritis.  This evidence appears to raise the possibility of claim for direct service connection for arthritis of the left ankle, which triggers VA's duty to assist by providing a medical opinion because there has not been a VA examination addressing direct service connection.  Accordingly, the claim is reopened.  


ORDER

The Veteran's claim of entitlement to service connection for left ankle arthritis is reopened. 


REMAND

The finding of new and material evidence, entitles the Veteran to a new VA examination.  Shade.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to whether her left ankle arthritis is related to service or the service connected tendonitis.  

The examiner must respond to the following:

(a) Is the Veteran's left ankle arthritis as least as likely as not (probability of 50 percent or more) due to any incident during service to include the reported treatment for a left Achilles injury in January 1977?  In rendering this opinion, the examiner must consider the Veteran's entire medical history, including surgery to repair a left leg compound fracture in May 1981 and the left ankle fusion surgery in March 2006.  

(b) If not caused by an injury in service, is it at least as likely as not that the Veteran's left ankle arthritis was caused by her service-connected left Achilles tendonitis?

(c) If not caused by an injury in service or by the Veteran's service-connected left Achilles tendonitis, is it at least as likely as not that the Veteran's left ankle arthritis was aggravated (meaning permanently worsened beyond the normal progression of the disease) by her service-connected left Achilles tendonitis?

(d) If aggravated by Achilles tendonitis, is there medical evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline of arthritis prior to the aggravation?

The examiner should review the entire claims file, including a copy of this remand, the Veteran's testimony, and any relevant records in an electronic format before providing the requested opinions.  Such review should be noted in the examination report.  

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the requested opinions should be identified.  

2.  Assist the Veteran in securing a letter from M. L., M.D., regarding a possible connection between the Veteran's service-connected left Achilles tendonitis and her left ankle arthritis.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


